Title: Enclosure VII: Law Officers of the Crown to Sydney, 7 November 1784
From: Law Officers of the Crown
To: Townshend, Thomas, first Viscount (Sydney)


Enclosure VIILaw Officers of the Crown to Sydney

My Lord
Novr 7th. 1784

In obedience to his Majesty’s commands signified to us by your Lordship we have considered the Letter of Henry Martin Esqr. relative to the case of Mr. McClanachan and we beg leave to certify to your Lordship that we can suggest no method by which your Lordship can interfere for his Relief. Supposing the facts ever so clear it is not in his Majestys Power to stop the course of Judicial proceedings as every subject in this Country has a right to appeal to the Laws and to have the cause determined in the Court in which he has instituted the Suit provided the Court from the nature of its Jurisdiction is competent to the trial of the question arrising upon the facts alledged on one side and the other. Mr. McClanachan need not fear that Justice will be done him in an English Court of Judicature and the treaty of Peace strictly observed. If the Plaintiff has wantonly and maliciously held the defendant to Bail without probable cause he will not only fail in his Suit and pay the Costs thereof but is liable to an Action for the Damage sustained by the Defendant in being so held to Bail, and there can be no doubt but in such a case a Jury would give him ample Recompence.
          
            Signed 
              Wm. Wynne
            
            
              R. P. Arden
            
            
              A. Mcdonald
            
          
